Citation Nr: 9925956	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine fracture, to include on a secondary basis.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, to include on a secondary 
basis.

3.  Entitlement to an increased (compensable) evaluation for 
low back strain.

4.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
for additional development.  The case is again before the 
Board for adjudication.

The Board notes that the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is raised by the record.  This issue has not been adjudicated 
by the RO.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's claims for service connection for residuals 
of a lumbar spine fracture and for degenerative arthritis of 
the lumbar spine, to include on a secondary basis, are not 
plausible.

2.  The veteran's low back strain produces no more than 
slight subjective symptoms.

3.  The veteran is service-connected for low back strain and 
scars of the right ring finger, both of which are rated as 
noncompensable.

4.  The veteran has completed the sixth grade and has worked 
as a truck driver; he last worked full-time in August 1990.

5.  The veteran's service-connected disabilities are not 
severe enough to effectively preclude all forms of 
substantially gainful employment consistent with his 
educational background and work experience.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a lumbar spine 
fracture or for degenerative arthritis of the lumbar spine, 
to include on a secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable evaluation for low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 
(1998).

3.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
nonservice- connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claim must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service medical records reveal that the veteran complained in 
September 1945 that he hurt his back trying to hook a trailer 
to a jeep.  He was not found to have any musculoskeletal 
defects on discharge physical examination in May 1946.

On VA examination in June 1951, the veteran had numerous 
complaints referable to his right flank, low back, hip, and 
lower extremity.  It was noted on physical examination that 
the veteran complained of discomfort on all motions, often 
inappropriately, and indicated as much discomfort in the low 
back when his hamstrings were relaxed as when they were 
tense.  X-rays of the lumbosacral spine and pelvis were 
normal.  No musculoskeletal diagnosis was rendered.

The veteran complained on VA hospitalization in July and 
August 1981 of right shoulder pain, numbness in the right 4th 
and 5th fingers, and pain in the low back and legs.  It was 
noted that the veteran's medical history was significant for 
arthritis.  X-rays showed a narrowed L3-4 disc space.  The 
hospital discharge diagnosis was right inguinal hernia.

On VA examination in November 1981, the veteran complained of 
back and right leg pain.  He had some limitation of back 
motion, which the examiner indicated could be compatible with 
age.  X-rays of the lumbar spine showed very mild rotation 
and curvature to the left with normally formed vertebrae; 
narrowing of the disc at L3-4; and considerable sclerosis of 
the lower half of L3, which was noted to be probably 
secondary to disc degeneration.  No arthritis of the lumbar 
spine was found.  The diagnosis was subjective complaints of 
lower back pain.

The veteran was hospitalized in February and March 1987 for 
gastrointestinal problems; the discharge diagnoses included 
history of osteoarthritis.

On VA hospitalization in April 1987, the veteran complained 
of a one month history of numbness and tingling in both lower 
extremities.  X-rays of the lumbar spine revealed mild 
degenerative joint disease, and a CT of the lumbar spine 
showed mild facet hypertrophy.  Also noted was lumbar 
plexitis.  The only discharge diagnosis including the spine 
was myelopathy secondary to cervical spondylosis.  

VA outpatient records for September 1987 reveal complaints of 
low back pain with radiation to the right lower extremity; X-
rays indicated degenerative joint disease of the lumbosacral 
spine.  The assessment was lumbosacral pain secondary to 
degenerative joint disease, with possible early nerve root 
impingement.

The veteran said on VA examination in October 1993 that he 
had a history of back pain and that he "broke his back the 
other day."  He complained of constant low back pain without 
radiation.  Physical examination of the back did not reveal 
any deformity, discoloration, edema, tenderness, or 
scoliosis; back flexion was 45 degrees and extension was 5 
degrees.  Straight leg raising was negative and musculature 
was within normal limits.  X-rays of the back showed a 
healing, moderate to severe, compression fracture of L2 and 
degenerative changes.  The diagnoses were history of 
mechanical low back pain, degenerative joint disease, and 
history of recent lumbar fracture.

A January 1994 medical report from Danville Orthopedic 
Associates reveals that the veteran complained of a long 
history of right paravertebral back pain, which had recently 
gotten worse.  It was also reported that the veteran had 
incurred a compression fracture of L2 the previous summer.  
X-rays of the lumbar spine showed diffuse osteopenia; 
narrowing of the L3-4 disc space; a compression fracture of 
L2; and some settling of L1 down to L2, which it was noted 
might even be ankylosed.  It was noted that the relationship 
between the veteran's current back pain and any pain 
occurring in service was unknown and that there was some 
evidence of degenerative disc disease at L3-4 which might 
have started in service but the direct connection was 
unknown.

The veteran testified at a personal hearing at the RO in May 
1996 that he incurred back strain in service as the result of 
unhooking a trailer from a jeep, that his back disability was 
getting worse, that he fractured his lumbar spine in 1992 in 
an automobile accident, and that he was told years before his 
1992 injury that he had arthritis of the lumbar spine.  The 
veteran's wife also testified in support of his claim.

On VA examination in November 1997, it was noted that the 
veteran incurred lumbar strain in service; he was able to 
work as a laborer until six years earlier, when he sustained 
a significant L2 fracture.  Physical examination did not 
reveal any paraspinal atrophy or spasm.  Forward flexion of 
the back was 50 degrees; he could extend to neutral; 
bilateral rotation was 20 degrees; and bilateral side bending 
was 15 degrees.  Neurologic examination was normal.  X-rays 
showed multilevel lumbar degenerative disease, particularly 
at L3-4, and a significant compression fracture at L2.  The 
assessment was lumbar spine degenerative arthritis.  The 
examiner concluded that the veteran's degenerative changes 
were most likely not related to the veteran's lumbar strain 
in service, since the veteran was able to participate in 
heavy activity up until the time of his injury six years ago, 
and that most of the recent changes in back function could be 
logically attributed to the compression fracture.

A report of a VA examination in January 1998 reveals that the 
veteran noted a history of back trouble since service with 
back pain in the right lower lumbar region with radiation 
into the right hip and leg.  The veteran indicated that he 
could ambulate for approximately five minutes before his back 
and leg pain became serious enough that he had to stop.  On 
physical examination, the veteran had a mildly antalgic gait 
and some tenderness in the musculature in the right lower 
lumbar region.  Forward flexion of the lumbar spine was 75 
degrees, backward extension was 20 degrees, bilateral side 
bending was 40 degrees, and bilateral rotation was 15 
degrees.  Motor strength was 5/5, and sensation was intact.  
Straight leg raising was positive on the right at 45 degrees 
and negative on the left.  The diagnoses were old L2 
compression fracture and mechanical lumbar back pain.  

The VA examiner in January 1998 noted that the veteran 
described excess fatigability but there was no incoordination 
or weakened movement.  The veteran had significant functional 
loss due to pain, which limited his ability to sustain any 
activity for any extended period of time.  The examiner also 
indicated that the veteran's current condition greatly 
impacted his ability to perform work, with the veteran only 
able to perform sedentary employment that did not require him 
to lift anything heavier than five pounds repeatedly.  The 
examiner concluded that the veteran's current back problems 
were due to the compression fracture sustained in 
approximately 1990.  The examiner said that he could not find 
any significant evidence in the veteran's claims file that 
the veteran had significant lumbar strain prior to the 
compression fracture.

With respect to the claims for service connection for 
degenerative arthritis of the lumbar spine and residuals of a 
fracture of the lumbar spine, the Board notes that although 
the veteran hurt his back in service, no musculoskeletal 
defects were noted on discharge examination in May 1946 or 
until several years thereafter.  The initial post-service 
diagnosis of lumbar arthritis was not until September 1987 
and the compression fracture of the lumbar spine was not 
until, at least, 1990.  Although a history of arthritis was 
noted in August 1981, VA X-rays in November 1981 did not show 
lumbar arthritis.  There is no medical evidence suggesting 
the presence of lumbar arthritis or fracture in service or 
until years thereafter.  Moreover, there is no medical 
evidence suggesting than any lumbar arthritis or fracture 
residuals are etiologically related to service or to service-
connected back strain.  While it was noted in January 1994 
that degenerative disc disease at L3-4 might have started in 
service, the disc disease is not at issue in this appeal and 
the examiner indicated that the relationship between current 
back pain and pain in service was unknown.  A VA examiner 
concluded in December 1997 that current degenerative changes 
of the low back were most likely not related to lumbar strain 
in service because the veteran was able to work until his 
compression fracture.  Another VA examiner concluded in 
January 1998 that the veteran's current back problems were 
due to his compression fracture and that there was no clear 
evidence of significant back strain prior to the compression 
fracture.

The evidence linking these claimed disabilities to service or 
service-connected disability is limited to the statements and 
testimony of the veteran and his wife.  However, as lay 
persons, the veteran and his wife are not competent to 
provide a medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992).  Therefore, the veteran's 
claims for service connection for residuals of a lumbar spine 
fracture and arthritis of the lumbar spine, to include on a 
secondary basis, are not well grounded.  Grottveit at 92.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
residuals of a lumbar spine fracture and arthritis of the 
lumbar spine.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

The Board has found the claims for a compensable evaluation 
for low back strain and a total rating based on 
unemployability due to service-connected disabilities to be 
well grounded.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of these 
claims has been obtained.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected low back disability.  The Board has found nothing 
in the historical record which would lead it to conclude that 
the most recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The veteran is currently assigned a noncompensable evaluation 
for his low back disability under the provisions of 
Diagnostic Code 5295 for lumbosacral strain.  Under this 
code, a noncompensable evaluation is assigned when the 
veteran has slight subjective symptoms only; a 10 percent 
evaluation is assigned when there is lumbosacral strain with 
characteristic pain on motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Alternatively, a 10 percent evaluation is 
warranted when there is slight limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

According to the recent evidence on file, the veteran has low 
back pain, limitation of motion, and significant functional 
loss, as well as complaints of excess fatigability.  However, 
it was noted on outpatient records dated in September 1987 
that the veteran's back pain was due to nonservice-connected 
degenerative joint disease.  VA examiners in November 1997 
and January 1998 essentially concluded that the veteran's low 
back symptomatology, including pain and functional loss, is 
due to his nonservice-connected compression fracture and not 
to his service-connected lumbar strain, which the examiner 
noted in January 1998 was not significant prior to the 
compression fracture.  Since the veteran's low back 
symptomatology is due to nonservice-connected disability, the 
Board concludes that the veteran currently has no more than 
slight subjective symptoms of lumbosacral strain due to his 
service-connected low back disability.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 concerning functional loss due to pain, 
weakness, incoordination and excess fatigability, to include 
functional impairment on use and during flare-ups..  However, 
since the current low back symptomatology is attributed to 
nonservice-connected disabilities, a higher rating is not 
warranted on the basis of any of these disability factors.

The Board has also considered the provisions of 38 C.F.R. 
§§ 3.321(b)(1), regarding the assignment of an extra-
schedular evaluation.  However, the record reflects that the 
manifestations of the disability are those contemplated by 
the applicable schedular criteria and that the disability has 
not necessitated frequent periods of hospitalization.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
to a compensable degree.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

To warrant a total rating based on unemployability, the 
veteran's service-connected disabilities must be severe 
enough, in light of his educational background and employment 
history, to render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  According to the evidence on file, the veteran has 
completed the sixth grade and has worked as a truck driver.  
He last worked full-time in 1990.

The veteran is service-connected for low back strain and 
scars of the right ring finger, both of which are assigned 
noncompensable evaluations.  The evaluations assigned for his 
service-connected disabilities do not meet the minimum 
schedular requirements for a total rating under 38 C.F.R. 
§ 4.16(a).  As noted above, the evidence on file reveals that 
the veteran's back pain and functional impairment are due to 
nonservice-connected back disabilities and that his lumbar 
strain did not appear to be a significant problem prior to 
his compression fracture of L2.  Additionally, there is no 
evidence on file that the veteran's scars of the right ring 
finger cause any significant functional impairment.  
Consequently, the Board finds that the veteran's service-
connected disabilities are not severe enough, when considered 
in light of the veteran's education and industrial 
background, to render him unemployable.


ORDER

Service connection for residuals of a lumbar spine fracture 
and degenerative arthritis of the lumbar spine, including on 
a secondary basis, is denied.

A compensable evaluation for low back strain is denied.

A total disability rating on the basis of unemployability due 
to service-connected disabilities is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

